IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00175-CR

LARRY GENE GEORGE,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 18th District Court
                             Johnson County, Texas
                              Trial Court No. F42972


                          MEMORANDUM OPINION


      Larry Gene George appeals from a jury verdict sentencing him to prison for forty

years for the offense of possession of a controlled substance of more than four but less

than 200 grams with the intent to deliver. TEX. HEALTH & SAFETY CODE ANN. § 482.112

(Vernon Supp. 2010). George pled guilty to the charged offense and to an enhancement

paragraph, but elected to have a jury to assess punishment. George complains that the

trial court abused its discretion in overruling his objection to testimony regarding how

many uses 5.3 pounds of methamphetamine would produce and other testimony

regarding “the amount of dope, selling drugs, drug addiction, how people hooked on
methamphetamine can’t hold down a job as well as several people pooling their money

to purchase drugs.”

Objections to Testimony

        The State questioned a detective with a drug task force about a statement made

by George that when he was arrested for the prior offense that was the basis of the

enhancement paragraph, he was in possession of 27,000 tablets of “pseudofed” (sic).

The detective testified that 27,000 tablets would manufacture 5.3 pounds of

methamphetamine.       The detective then explained the difference between types of

Sudafed and how they create different amounts of product, as well as differing cooking

methods yielding different amounts.      According to the detective, using the 27,000

tablets with what the detective testified was the standard cook method at the time of the

offense, would have yielded 83.7 ounces or 5.3 pounds of methamphetamine. This very

large amount would require multiple cooks or a very well-equipped methamphetamine

lab. When asked how many uses 5.3 pounds would break down into, George objected

on the basis of speculation. On appeal, he complains that the evidence was irrelevant.

In order to preserve an error for purposes of appeal, the issue complained of in the

appeal must have been made to the trial court. George did not object to relevance. His

objection is not properly preserved and is waived. Wilson v. State, 71 S.W.3d 346, 349

(Tex. Crim. App. 2002) (a party’s “point of error on appeal must comport with the

objection made at trial”).

        George complains of the trial court overruling an objection to the lack of

relevance of a line of questioning by the State regarding the inability of drug dealers to

George v. State                                                                     Page 2
know where the drugs they sell end up. The detective from the task force testified that

a person addicted to methamphetamine generally smokes it every day, generally cannot

hold down a job for very long, which results in stealing. Additionally, people put their

money together to purchase a gram of methamphetamine to smoke together. George

objected in the middle of the answer when the detective was describing people pooling

their money together, which the trial court overruled without a response from the State.

        In his brief to this Court, George cites to one case by the Court of Criminal

Appeals, but gives no discussion of how that case applies to his objection lodged to the

trial court. He does not mention whether his complaint relates to the rules of evidence

or the code of criminal procedure. As such, this issue is inadequately briefed, and

therefore is waived. See TEX. R. APP. P. 38.1(i). See also Wyatt v. State, 23 S.W.3d 18, 23

n.5 (Tex. Crim. App. 2000).1 Issue one is overruled.

Conclusion

          Having overruled George’s sole issue to this Court, we affirm the judgment of

the trial court.



                                                TOM GRAY
                                                Chief Justice




1 Even if this issue had been adequately briefed as to relevance, the error, if any, would be harmless.
George was arrested with a significant amount of drugs in his possession. Scales and baggies were also
located, which indicates distribution of drugs. George admitted that he had possessed a massive quantity
of a base ingredient necessary to cook methamphetamine when he was convicted for the same offense as
the instant case. This offense served as the basis for the enhancement paragraph to which George pled
“true.” The response to this question regarding the habits of methamphetamine addicts, without more,
would be harmless. TEX. R. APP. P. 44.2(b).

George v. State                                                                                  Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed February 16, 2011
Do not publish
[CRPM]




George v. State                                 Page 4